         Case 1:00-cr-30042-MC         Document 106        Filed 09/15/20      Page 1 of 4




IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

UNITED STATES OF AMERICA

               Plaintiff,                                       Case No. 1:00-CR-30042-MC

       v.
                                                                      OPINION AND ORDER
RICHARD EUGENE BISWELL

            Defendant.
_____________________________

MCSHANE, Judge:

        Defendant Richard Eugene Biswell moves for compassionate release based on emergency

circumstances because of the COVID-19 pandemic. For the following reasons, Mr. Biswell’s

Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(C)(1)(A)(i) (ECF No. 93, 98) is

GRANTED.

                                      LEGAL STANDARD

       Congress, through the First Step Act, amended 18 U.S.C. § 3582(c)(1)(A) to allow a

defendant to file a motion directly with the district court for compassionate relief after exhausting

all administrative remedies. The Court may reduce a defendant’s sentence if:

       (i) extraordinary and compelling reasons warrant such a reduction; or
       (ii) the defendant is at least 70 years of age, has served 30 years in prison, pursuant
       to a sentence imposed under section 3559(c), for the offense or offenses for which
       the defendant is currently imprisoned, and a determination has been made by the
       Director of the Bureau of Prisons that the defendant is not a danger to the safety of
       any other person or the community, as provided under section 3142(g);
       and that such a reduction is consistent with applicable policy statements issued by
       the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).



1 – OPINION AND ORDER
         Case 1:00-cr-30042-MC         Document 106        Filed 09/15/20     Page 2 of 4




       The pertinent policy statement for sentence reductions related to medical ailments is found

at U.S.S.G. § 1B1.13. “Circumstances that may present extraordinary and compelling reasons to

reduce a defendant’s sentence include a ‘terminal illness (i.e., a serious and advanced illness with

an end of life trajectory)’ or ‘a serious physical or medical condition . . . that substantially

diminishes the ability of the defendant to provide self-care within the environment of a correctional

facility and from which he . . . is not expected to recover.’” United States v. Bunnell, No.

CR1400119001PHXDGC, 2019 WL 6114599, at *1 (D. Ariz. Nov. 18, 2019) (quoting U.S.S.G.

§ 1B1.13, Application Note 1). The Court also considers whether the defendant is still a danger to

the community by consulting the factors listed at 18 U.S.C. § 3142(g). U.S.S.G. § 1B1.13(2).

       The Court may thus reduce Mr. Biswell’s sentence under the First Step Act if it determines

the existence of extraordinary and compelling reasons and that Mr. Biswell is no longer a danger

to the community. Bunnell, 2019 WL 6114599, at *1.

                                          DISCUSSION

       The Court sentenced Mr. Biswell to a sentence of 60 months for possession with intent to

distribute methamphetamine under 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B) and a consecutive

sentence of 24 months for a violation of supervised release. Gov.’s Resp. to Def.’s Mot. to Reduce

Sentence 1, ECF No. 102. Mr. Biswell has served 49 months of his 84-month prison term, with

an expected release date of June 30, 2022. Def.’s Mot. to Reduce Sentence 3, ECF No. 98.

       At present, Mr. Biswell is 60 years old and suffers from multiple chronic health concerns,

including hepatitis C, evidence of lung disease, depression, anxiety, a history of methamphetamine

use, and he is overweight. Ex. A, ECF No. 101, at 1, 8. Mr. Biswell’s health poses an increased

concern because of the ongoing COVID-19 pandemic. Although data on COVID-19 is changing

each day, it is unquestionable that individuals with underlying health conditions that Mr. Biswell




2 – OPINION AND ORDER
         Case 1:00-cr-30042-MC         Document 106        Filed 09/15/20     Page 3 of 4




possesses have higher rates of severe illness and fatality. People at Risk for Serious Illness from

COVID-19, CDC (June 25, 2020), https://www.cdc.gov/coronavirus/2019-ncov/specific-

groups/people-at-higher-risk.html; Nora D. Volkow, Collision of the COVID-19 and Addiction

Epidemics,       ANNALS         OF       INTERNAL        MEDICINE         (Apr.       2,      2020),

https://www.acpjournals.org/doi/full/10.7326?M20-1212 (finding that those with substance abuse

disorder are particularly susceptible to infection from COVID-19).

       Mr. Biswell has met the administrative exhaustion requirement, and his health conditions,

in concert with the ongoing COVID-19 pandemic, qualify him for compassionate release. The only

remaining question is whether Mr. Biswell presents a danger to the community.

       When assessing whether a defendant remains a danger to the community, the Policy

Statement from U.S.S.G. § 1B1.13 directs the Court to consult the factors listed in 18 U.S.C. §

3142(g), which includes: (1) the nature and circumstances of the offense charged, including

whether the offense is a crime of violence; (2) the weight of the evidence against the person; (3)

the history and characteristics of the person, including their physical and mental condition, past

conduct, history relating to drug or alcohol abuse, criminal history; (4) and whether, at the time of

the current offense, the person was on probation, on parole, or on other release pending completion

of a sentence. See United States v. Spears, Case No. 98-cr-0208-SI-22, 2019 WL 5190877, at *5

(D. Or. Oct. 15, 2019). Mr. Biswell asserts that his clean disciplinary record during his current

incarceration and his participation in rehabilitation and vocational programs show that he is no

longer a danger to the community. Def.’s Mot. to Reduce Sentence 16–17.

       The Court agrees. Mr. Biswell has shown good behavior during incarceration and, as

discussed on the record, been an active participant in the Residential Drug Abuse Program and

other vocational programs at FCI Oxford. Mr. Biswell’s age also suggests that he is less likely to




3 – OPINION AND ORDER
        Case 1:00-cr-30042-MC         Document 106       Filed 09/15/20     Page 4 of 4




recidivate. See Kim Steven & Billy Easley, The Effects of Aging on Recidivism Among Federal

Offenders,        U.S.         SENTENCING           COMM’N,           at          3       (2017),

https://www.ussc.gov/sites/default/files/pdf/research-andpublications/research-

publications/2017/20171207_Recidivism-Age.pdf.; see also United States v. Howard, No. 12-

20751, 2020 WL 4812717, at *2 (E.D. Mich. Aug. 19, 2020) (finding that defendant’s age of 60

was “most probative” of his lack of dangerousness). While the Government urges the Court to

focus on Mr. Biswell’s criminal history, the Court instead agrees with Mr. Biswell that any danger

he may pose to the community is properly mitigated by the Court’s structured release plan.

                                        CONCLUSION

       For these reasons, Mr. Biswell’s Motion to Reduce Sentence Pursuant to 18 U.S.C. §

3582(C)(1)(A)(i) (ECF No. 93, 98) is GRANTED. Mr. Biswell sentence is reduced to time served,

effective on September 25, 2020. Mr. Biswell is further ordered to serve a term of supervised

release for five years, including placement at the Northwest Regional Re-entry Center for up to

120 days at the discretion of the U.S. Probation office. Mr. Biswell’s previously imposed

conditions of supervised release continue to apply. Mr. Biswell shall be released on September 25,

2020, for travel to the residential reentry center in Portland, Oregon, if the Bureau of Prisons

determines that he is COVID-19 negative. If the Bureau of Prisons cannot make a determination

by that date, the Government shall notify the Court without delay.



IT IS SO ORDERED.


       DATED this 15th day of September, 2020.

                                             _s/Michael J. McShane____________
                                             Michael J. McShane
                                             United States District Judge


4 – OPINION AND ORDER
